Title: To Thomas Jefferson from Thomas Walker, [19 January 1790]
From: Walker, Thomas
To: Jefferson, Thomas



Dear Sir
Castlehill [19 Jan. 1790]

Mr. Nicholas transacted the business of the estate many years after I had quitted it. I know of no debts due from the estate except a little to myself, nor any to it.
The two years you were at the college, I know of no charge which ought to be against you. The two years you studied under  Mr. Wythe my opinion is that your expences ought not to have exceeded £125. per year.
As well as I remember you was to raise your sister Nancy’s fortune.—I remember the bargain with your mo[ther] for supporting the younger children at £6. a year, and the elder at £10. which she did for several years. But I think you must remember that when your sister Elizabeth became a young woman, it was Mr. Harvie’s opinion and mine she should be well dressed, which she was, and the expence thereof amounted to more than the above sum allowed your mother.—As to the charges in Kippen’s account, if they are not credited by me I think it must be from neglect, except that for Mr. Carr, which I do not remember ever giving any order for, as I am convinced I paid it, at least in part, to Mr. Carr himself.
As to the trouble you give me, I do not regard it; I wish I could give you a more satisfactory account. And I am Dear Sir, with much respect your humble servt,

Thomas Walker

